Morrill, O. J.
—Judgment was rendered against the plaintiff in error for $1,276 86. He assigns as error, that the judgment was excessive.
Defendant in error acknowledges the error, and remits $110 20.
The judgment will therefore be reversed, and proceeding to enter such judgment as the district court should have rendered, it is considered that John E. Schrimpf have and recover of F. H. Butt the sum of $1,166 60, with interest at twelve per cent, per annum, from May 15, 1867, and costs in the district court, and that Schrimpf, the defendant, pay the costs in this court.
Reversed and reformed.